Filed:      April 27, 2005

                               PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-4253



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

           versus


MOHAMAD YOUSSEF HAMMOUD, a/k/a Ali Abousaleh,
a/k/a Ali Albousaleh,

                                                Defendant - Appellant,

_____________________________________________


CENTER FOR CONSTITUTIONAL RIGHTS; NATIONAL
COALITION   TO  PROTECT   POLITICAL FREEDOM;
NATIONAL ASSOCIATION OF CRIMINAL DEFENSE
LAWYERS; NATIONAL LAWYERS GUILD,

                                            Amici Supporting Appellant.



                                 ORDER
                            _______________


     This court, sitting en banc, previously affirmed Mohamad

Youssef Hammoud’s convictions and sentence.          See United States v.

Hammoud, 381 F.3d 316 (4th Cir. 2004) (en banc). Subsequently, the

Supreme   Court   granted   certiorari,    vacated    our   decision,   and

remanded for reconsideration in light of United States v. Booker,
125 S. Ct. 738 (2005).   See United States v. Hammoud, 125 S. Ct.

1051 (2005).

     Because the order of the Supreme Court does not affect our

resolution of Hammoud’s challenges to his convictions and the

calculation of his guideline range, we reinstate those portions of

our prior opinion.    See Hammoud, 381 F.3d at 325-44, 354-57.

However, the sentence imposed on Hammoud exceeded the maximum

sentence authorized by the jury verdict alone, see United States v.

Hughes, No. 03-4172, 2005 WL 628224, at *5 (4th Cir. Mar. 16,

2005), and the Government cannot prove that this error, which

Hammoud preserved in the district court, did not affect Hammoud’s

substantial rights, see Fed. R. Crim. P. 52(a).        We therefore

vacate Hammoud’s sentence and remand for resentencing under the

advisory guidelines regime set forth in Booker, 125 S. Ct. at 756-

57, 764-65.

     Entered at the direction of Chief Judge Wilkins with the

concurrences of Judges Widener, Wilkinson, Niemeyer, Williams,

Michael, Motz, Traxler, King, Gregory, Shedd, and Duncan.



                                   For the Court



                              /s/ Patricia S. Connor

                                          Clerk